Immigration, the role of Frontex and cooperation among Member States (debate)
The next item is the Council and Commission statements on immigration, the role of Frontex, and cooperation among Member States.
Mr President, issues concerning migration are always topical in the EU's work. An important element in dealing with migratory flows is border control. Free movement for people within the EU and the absence of controls at internal borders bring a shared responsibility and an increased requirement for proper and effective management of our external borders.
The European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) is responsible for coordinating and supporting Member States' efforts to monitor and control the EU's external borders. Frontex is an important element in the EU's integrated border management strategy. Since its launch in 2005, Frontex's capacity has been progressively expanded. In line with an increased budget, Frontex now plays an even greater role in managing the operational cooperation between Member States in connection with the control of the EU's external borders.
The Agency is currently coordinating a number of joint operations and pilot projects at maritime, land and air borders with a view to combating illegal immigration, with a particular emphasis on certain high-risk areas such as the southern maritime borders of the EU, although the northern and eastern borders are also covered. In the Council, we have, on several occasions, emphasised the need to develop and strengthen Frontex. The Council's conclusions from 2008 give the political priorities for the continued development of the Agency. In the short term, it was stressed that Frontex must be allocated the necessary resources and that maximum use must be made of the equipment provided by the Member States within the framework of the Centralised Record of Available Technical Equipment (CRATE). The Council also urged Frontex to foster cooperation with other border control authorities, including customs authorities, and with third countries with regard to border control.
In the long term, it was emphasised that the future development of Frontex operations should still continue to be carried out in stages. The Council welcomed the Commission's plan to examine how Frontex's mandate can be extended to enable increased cooperation with third countries. An evaluation of the Frontex Regulation is currently being carried out and the Commission will present a proposal for possible amendments at the beginning of 2010. The Council is looking forward to adopting a position on the Commission's proposed amendments together with the European Parliament.
It was also emphasised in the European Pact on Immigration and Asylum, which was adopted by the European Council in October 2008, that the Agency's role and resources for cooperation need to be strengthened. The Pact also referred to the possibility of establishing separate divisions within Frontex, as conditions differ so markedly, for example, at the land border in the east compared with the maritime border in the south. In the light of the events in the Mediterranean, the European Council, in its conclusions from June 2009, also emphasised the need to increase efforts to prevent and combat illegal immigration and to prevent any future human tragedies at the EU's southern maritime border. The need to tighten up border controls and the need for clear rules for joint patrols and the landing of those that are rescued, as well as the increased use of joint repatriation flights, were given particular emphasis.
In conclusion, I would like to clarify the fact that the situation in the Mediterranean does not only involve taking action in the area of border control. This situation requires a broad spectrum of both short-term and long-term measures. The starting point in this regard should be the EU's global approach to migration, which includes cooperation and measures within the entire migration policy area. Enhanced cooperation with the countries of origin and transit is fundamental and the dialogue with third countries should be intensified in areas such as legal immigration, migration and development, capacity building and the repatriation of people who have no need of protection. This dialogue must be based on the principles of solidarity and shared responsibility.
Mr President, migration is a priority issue that will be keeping the institution very busy, and I wish to thank Mr Tobias Billström, who is well acquainted with this problem.
We are in the process of drafting an immigration policy based on three pillars: respect for the right of asylum, the fight against illegal immigration, and European coordination to provide for legal migration.
Access to EU territory must be gained in accordance with certain rules, in compliance with national policies and with common standards that the Union implements, and not illegally, often at the cost of human lives. The Mediterranean must remain the link between our civilisations rather than a place of misery and desolation.
The challenge of illegal immigration cannot be solved exclusively by those Member States that are more particularly exposed because their borders coincide with the external border of the Union. It really is important for all of the EU Member States to show solidarity in the face of this challenge. The Union has already adopted common rules, has devoted resources to this and has developed significant means of action. That said, it is true that new initiatives will be necessary given the scale of the illegal migratory flows.
The challenge of illegal migration does, of course, require an effective prevention strategy, implemented in partnership with all of the countries located along the migratory routes. The European Union is doing all it can to develop these dialogues and this cooperation. The aim of this global approach is to deal with all of the main dimensions of immigration together and in a balanced way. As Mr Billström just said, this approach guides our work in the Mediterranean, which is the meeting point of the migratory flows coming from the different regions and passing through various countries in Asia and Africa.
The Commission has made a firm commitment to promote the appropriate bilateral regional cooperation frameworks. Faced with the proliferation of unacceptable human tragedies, I travelled to these European access points: Lampedusa, Malta, the Canary Islands and Greece. I started a debate within the Commission and I referred suggestions of a more united and effective European policy to my ministerial colleagues within the Council.
The work subsequently carried out formed the basis of a series of decisions taken by the June European Council. Since then, the Commission has been working on three major themes. Firstly, asylum: the European Council called for the coordination of voluntary measures concerning the internal distribution of recipients of international protection who reside in the Member States most exposed to these pressures. The Commission responded to this appeal by launching, in July, a pilot project to help Malta. It has made provision for Community funding opportunities for Member States that will be willing to show solidarity with Malta. To date, France has agreed to resettle almost 100 refugees on its territory. I should like this gesture, ladies and gentlemen, Mr President, to be repeated by other Member States.
On 2 September, I also presented the European Parliament and the Council with a communication proposing a common European programme on the resettlement of refugees from third countries. I know, Mr Billström, that this programme is close to your heart. It outlines common annual priorities in relation to resettlement, together with proposals on how to make more effective use of the financial aid granted to the Member States under the European Refugee Fund.
The European Asylum Support Office must be able to play a dominant role in the effective implementation of these initiatives. The Commission's proposal for a regulation on the creation of this Office is currently being examined within the Community institutions. I should really like it if Parliament and the Council could come to an agreement under the Swedish Presidency in order to make this Support Office operational in 2010, and I am very much counting on our Commission and on the Swedish Presidency. That is all as regards asylum.
The second theme is that of the external borders. As Mr Billström explained very well, the European Council wanted the border control operations coordinated by Frontex to be strengthened. It asked us to lay down clear rules of engagement for the joint patrols, and precise provisions for the disembarkation of rescued persons and for the organisation of common return flights.
We must also examine how Frontex can cooperate with third countries. The budget for financing Frontex operations in 2009 has been increased to EUR 36 million, and we are currently looking into how Frontex can organise the repatriation of illegal migrants.
It should be pointed out that the border control operations are conducted in accordance with Community law, in particular with the Schengen Borders Code. Fundamental rights and the prohibition of return must be respected. In maritime areas, these operations must also be conducted in accordance with international maritime law. However, these rules are not interpreted or applied uniformly by the Member States. That is why we are going to try to see how these rules can be developed and clarified so that Community law and international law can be applied better within the context of these operations.
We are also busy preparing a proposal that will allow changes to the regulation establishing the Frontex agency and its working methods. This proposal will be submitted in early 2010. It will cover the European Parliament's report and the assessment that will have been carried out by the agency in accordance with Article 33 of the Frontex regulation. The aim is to optimise and strengthen the role of Frontex in border cooperation matters.
I now come to the third theme. The European Council stressed the need for enhanced cooperation with the main countries of origin and of transit and asked the Commission to look at possible ways of cooperating in practice with these countries. To follow up on this request, the Commission has put a great deal of effort into stepping up the dialogue and cooperation with Libya and Turkey, which are the two key countries on the illegal migration routes in the Mediterranean.
With regard to Libya, Mr Billström and I sent a letter in July proposing to our Libyan partners that we cooperate in a number of areas to ensure the joint and balanced management of migratory flows from Libya. We explained to the Libyan authorities that we were willing to help them not only to strengthen their capacities to prevent migrants from illegally entering and leaving their territory, but also to improve the treatment of migrants in accordance with human rights and with international rules and to identify and assist migrants who need international protection.
The Commission already cofinances pilot measures through the United Nations HCR, the International Organisation for Migration and the Italian Ministry of the Interior. However, the only way in which we will be able to give the required scope to our action is with a clear commitment from the Libyan authorities. I make no secret of the fact, Mr Billström, that I am somewhat eagerly awaiting the reply to our letter.
With regard to Turkey, the Director-General of the Directorate-General for Justice, Freedom and Security, Jonathan Faull, is today on an assignment in Ankara to investigate the extent to which, and the means by which, an increase in cooperation could encourage the Turkish authorities to become more involved in a more responsible form of migration management, with the aim both of re-admitting illegal immigrants and, above all, of providing international protection for refugees. If Turkey and Libya are willing to take up our offers, we and Mr Billström will be able to visit these two countries before the end of the year.
Finally, I should like to mention the Stockholm programme, which must lay the foundations for a more effective common policy and which will enable us to promote coordinated immigration in the spirit of the European Pact on Immigration and Asylum. We submitted our proposals in June, and they were given a favourable reception at the informal ministerial debate held in July by the Swedish Presidency.
I shall not repeat what I said just now, that is, the three major themes of this policy, a common asylum system in line with our humanitarian traditions, more effective control of illegal immigration through more integrated management of our internal borders and our visa policy, and then, of course, the increased effectiveness of our fight against human trafficking and the implementation of a specific return policy aimed at the long-term reintegration of migrants into their community of origin, as well as the opening up to legal migration within a framework that guarantees that the needs of host countries are accommodated, without forgetting the needs of countries of origin or respect for the rights of migrants.
There you have it. I have overrun slightly, Mr President, ladies and gentlemen, but I wanted to follow on from Mr Billström's very sound explanations by highlighting the major themes of a policy, of a European strategy that I believe is now beginning to take shape. Our Member States still need to show the full solidarity and the determination necessary to implement this strategy. I am very much counting on the European Parliament to help us in this matter.
on behalf of the PPE Group. - (MT) Thank you, Mr President, I would also like to welcome Minister Billström and, in particular, the Vice-President of the European Commission, Jacques Barrot. Allow me Mr President, to congratulate and thank the Vice-President of the European Commission for the considerable and genuine efforts that he has undertaken in the field of immigration and asylum. I would like to extend my appreciation and gratitude to Mr Barrot for the passion with which he has chosen to carry out this work, and for the concrete initiatives which he has launched in this difficult, controversial and sensitive area. This brings me on to the first point I would like to raise, Mr President, regarding the complexity of this subject.
It is easy to point fingers at one country or other: however, we have to analyse the situation seriously and thoroughly. Otherwise we run the risk of falling prey to the absurd. Allow me to give an example. Lately, there has been criticism levelled at the Italian Government because they promptly sent arriving immigrants back to Libya. However, we have to understand that as a result of Italy's actions, the number of immigrants that have chosen to brave the hazardous journey and risk their lives have decreased considerably this year.
It is important to realise that this return system has dealt a big blow to organised crime and human traffickers. This means that while it is doubtlessly necessary to respect immigrants' right to asylum, it is likewise imperative to persevere in our efforts to put a stop once and for all to this tragedy which is taking place in the Mediterranean. What is just as important is to go on battling human traffickers who are exploiting the misery and difficulties that immigrants wishing to cross over to Europe are experiencing.
Therefore, we must keep the complexity of the subject in mind at all times. I would like to mention some other points. We must improve upon Frontex, especially with regard to the potential cooperation that could take place between countries, and which include concrete issues such as those tied to return policies involving more than one country. Unfortunately, in this field, Frontex has not yet made enough effort. The initiatives cited by Vice-President Barrot also merit attention, such as the general resettlement programme, the pilot project for countries like Malta and the establishment of an asylum office. These are initiatives that need to be put into place instantly. To conclude, another equally important factor that requires attention is cooperation with Libya and other third countries which are the departure points for immigrants. Without the cooperation of these countries we will get nowhere.
Mr President, Mr Billström, Commissioner Barrot, I agree with the importance and support the emphasis that both the Presidency and the Commission have placed on identifying this as one of the most influential dimensions of globalisation that needs a European response.
This is an area in which Europe can make sense, by adding value to the management of one of the most unequivocal dimensions of globalisation, namely the unprecedented dimension taken on by migration, and therefore migratory flows and their impact in all areas of importance to European integration.
This phenomenon cannot be tackled by any of the Member States on their own, based on their individual capacities. As a result, we need a common policy, which has still not been developed. Everything that has been done to develop this common policy, which must be developed, should have occurred under the European Constitution and under the Treaty of Lisbon. However, this policy has still not been developed. Everything that has been done is in anticipation of what must be done and is still in the very early stages.
However, it is clear that the response must be coherent with the European identity. As a result, commitment to the correction of inequalities at source, by reinforcing development cooperation, is the first point.
Secondly, we need to reinforce the fight against the political and criminal dimensions of this phenomenon, by also tackling those organisations which traffic human beings. At the same time, we must improve information on the risks of illegal immigration and on illegal trafficking, training at source and illegal employment. The response must involve legal migration, as an alternative to illegal immigration.
Finally, we must make a serious commitment to human rights. That involves the dimensions of asylum and refugees, and also compliance with the European Pact on Immigration and Asylum, which was signed in October 2008.
However, in the meantime, we must reinforce the European external border, in terms of both its control and our joint responsibility for it. The impact of illegal immigration in Italy, Spain or Greece - as evident in Spain in relation to the southern Mediterranean border, and also in the Canary Islands, with the canoes that arrive full of desperate people - is not purely a Spanish or an Italian matter. It is a European matter, which does not simply require solidarity with Spain or Italy, or even less a hope that Spain and Italy will comply with the European model in their bilateral relations with African countries. No, it is a joint responsibility, which requires a joint response.
That is why the Committee on Civil Liberties, Justice and Home Affairs has supported the strengthening of Frontex and also the increase of its budget, which we hope will be supported in this House, because we support the emphasis and importance placed on this matter by the Swedish Presidency.
Mr President, ladies and gentlemen, thank you Mr Barrot and Mr Billström. Back on 31 August, I tabled a priority question to the Commission. It is true that the number of migrants reaching Italian and Libyan shores has fallen, but this is because the number of dead which the Mediterranean Sea continues to receive has risen.
Alas, the Mediterranean has now become a mass grave and the Berlusconi Government, to wit, the Italian Government, has signed an agreement with Libya which unfortunately allows Italy to refuse entry not only to migrants, but also refugees from countries where there is persecution or civil war, such as Somalia and Eritrea, and denies these poor people the right to seek asylum, thereby breaching every international rule and the Geneva Convention in particular.
I would remind you that non-refoulement is a principle which knows no geographical boundaries and which cannot be haggled over or negotiated under any circumstances. We do not want to continue thinking that ultimately, this Italy-Libya agreement boils down to economic interests worth around EUR 5 000 billion.
I demand that the Commission does not - if this is its intention - conclude an EU-Libya agreement similar to the Italian one, as we have seen the results of that despicable agreement. I repeat, alas this agreement forces these people to undergo torture, because this is what we are dealing with: the detention centres to which they are taken in Libya are torture, according to press reports and also photographs, for example, photographs which show many of these immigrants in Ganfuda prison, 10 kilometres from Benghazi. This is torture, which I do not believe is accounted for in any friendship or institutional agreements.
As highlighted by the United Nations High Commissioner for Refugees, the non-refoulement principle prevents people being returned to territories where their lives could be considered to be in danger or their freedom could be threatened. Sending these people back to Libya which, I would again remind you, has neither signed nor ratified the Geneva Convention, seems truly unbelievable. Moreover, to add insult to injury, illegal immigration is a criminal offence in Italy so, for example, after the dramatic landing at the end of August in which many Somalis lost their lives, those few, I think four or five Somalis who managed to reach their destination have, among other things, been accused of immigration and are therefore now being prosecuted under Italian law.
I call on the Commission now to take real action, to assess whether the Italy-Libya agreement complies with international law and finally bring about a decisive change of course by not supporting the Italian Government's nefarious policy.
Mr President, the last time we held a debate after a tragedy in the Mediterranean was on 1 April.
You will recall that many hundreds of migrants perished off the Libyan coast. We had called for an investigation. To date we have received no information concerning the circumstances of that tragedy.
Since then, as you know, in mid-August, 73 Africans were found dead off Lampedusa. On 25 August, 57 Eritrean migrants were finally rescued after a lengthy spell in Maltese waters. On 31 August, 75 Somalis were refused entry to Libya.
Really, the external borders of the European Union have become murderous. This is the title of a report due out by the NGO 'Migreurop', which I invite all of you, ladies and gentlemen, to obtain and to read assiduously.
Confronted with this situation, Mr Barrot, you refer to some key issues. You refer to the right of asylum, to the right to international protection. You should also refer to the right of any person to leave any country, and to the obligation placed on everyone to help others, whoever they may be. This is international maritime law. These situations are on the increase, and they are also occurring more and more at the border between Turkey and Greece. This is why I do not believe, Mr Barrot, that strengthening Frontex's resources will be the answer to this situation.
I believe that the European Union, today, is up against its own project. The European Union was born out of the refusal to deny others their dignity, and it is to this that it must remain true.
on behalf of the ECR Group. - Mr President, the Commission's joint EU resettlement programme certainly has noble ambitions, which aim to encourage greater cooperation between national governments regarding the resettlement of refugees and asylum seekers. However, as a British Conservative, I do remain worried about its implementation. We do not want to see the continuation of problems like those we have had at Sangatte in France.
I think that cooperation and solidarity across the European Union is, of course, important when discussing the burdens that nations face but we must better distinguish economic migrants from asylum seekers. They obviously have every right to seek sanctuary, but we must also have legislation that does not tie individual nations' hands regarding who is accepted and who gets asylum. A collective approach such as the one the Commission is proposing might undermine each EU nation's ability to decide this.
Meanwhile, though, I think a major priority should be securing the southern borders. Frontex must play a more prominent part in this regard in order to act as a strong deterrent to economic migrants wishing to make the hazardous trip across the Mediterranean. We must act more strongly against the various third countries that irresponsibly encourage those activities. The Commission says it will be national governments that ultimately decide the number of people they accept, and that Britain and other countries will not be forced to accept large numbers of economic migrants that it cannot cope with or cannot support in these economically challenging times. That is necessary and right. Countries like Britain need guarantees that our asylum and immigration policy remains for us to decide and guarantees also that the EU's approach will remain one of open cooperation and not one of compulsion.
Mr President, Mr Billström, Commissioner Barrot, the start of this legislative term offers us an excellent opportunity to rethink our immigration policy.
We currently have an immigration policy that is based on manifest hypocrisy and cynicism. We say that the European project would be impossible without migrant workers, and yet we are criminalising them with legislation such as the Return Directive, which has been aptly named the 'Directive of Shame', and which fails to comply with the principles and values of the European Union.
This policy of trying to make Europe into a fortress at this time of crisis, which is a triple crisis in terms of food, finance and energy, is not understood by everyone, because our work is poor and heading in the wrong direction. If Europe is needed and, in particular, if Europe is needed thanks to migrant workers, then we must respect all their rights and not make them into criminals, as the European Union is doing. This is simply bringing more pain to families that are just trying to escape war or hunger.
As a result, the best calling card at next spring's summit of Heads of State or Government in Madrid, between the European Union and Latin America and the Caribbean, would be to repeal this 'Directive of Shame', which does not comply with our principles and values and which is not understood by any government, particularly in Latin America and the Caribbean, from where thousands of migrant workers come to the European Union.
I therefore call for serious consideration to be given to repealing this 'Directive of Shame'.
on behalf of the EFD Group. - Mr President, the measures under discussion are part of the existing so-called area of justice, freedom and security, of which immigration is a part. This is about a common immigration and asylum policy and, however much the British Government may lie to the British people, we know that they intend that Britain should eventually be bound by it.
But a 'one-size-fits-all' immigration policy will not work for Britain. Britain is one of the most densely populated countries in the world, more densely populated, surprisingly, than India, China or Japan. Net immigration to Britain is now running at about 230 000 people per annum, adding over a million new people to the population every five years. The population will rise from its current 61.4 million, an all-time high, to about 70 million plus in 2031, and then spiral ever upwards. All this growth is due to immigration and births to immigrants.
The UK Independence Party is not opposed to some immigration, but this should be strictly controlled and for the benefit of Britain and not the European Union or anybody else. Britain does not need a common European immigration policy. What we need to do is end mass immigration now and introduce a strictly limited and controlled immigration policy. We should apply the terms of the 1951 Convention on Refugees, which requires them to seek sanctuary in the first designated safe country they come to - which is not a little island off the coast of Europe called Britain.
We should end the promotion of multiculturalism, which is divisive and a recipe for conflict, and assimilate and integrate existing migrants into a common culture with respect for a common set of political and legal institutions. There should be no place in Britain - and, I suggest, anywhere in Europe - for Sharia law.
(NL) Mr President, Frontex is not working. The budget for Poseidon, the operation currently under way, is EUR 11 million. This is pointless. It is money down the drain. Direct returns and a crackdown on the countries that make this immigration possible is the only solution. The common asylum and immigration policy is not in the interests of the Dutch people. The Dutch Party for Freedom, on whose behalf I am speaking, is vehemently opposed to this policy. It will result in even more people with no prospects entering Europe. The Dutch people do not need solidarity, what they need is for us to stand up here for Dutch interests. Let there be an end to it then.
I should like to give a further reaction to the Swedish Presidency. This Presidency takes the view that Europe should further open its borders to mass immigration for the sake of its labour market. The Party for Freedom rejects this out of hand. It is a smoke screen to enable mass immigration. Look at what is happening in the big cities - look at the enormous problems they face. Think about your own people, think about your own country, think about your own culture. We shall be doing so, in any case. I should like to add that enough is enough. Let there be an end to mass immigration; it has gone far enough.
(ES) Mr President, Vice-President of the Commission, President-in-Office of the Council, the challenges in terms of migration remain the same, as too does our commitment to overcome them.
These challenges are as follows: the first is to move towards a common migration policy; the second is to greatly improve the organisation of legal migration; the third is to improve integration procedures; the fourth is to combat illegal or clandestine immigration with absolute determination; the fifth is to develop Frontex further; the sixth is to improve procedures, conventions and agreements with countries of origin and transit; and the seventh is to make progress with a common asylum policy.
The European Asylum Support Office must, in 2010, become a fair, genuine and egalitarian office, which shares out the responsibility in a way that ensures solidarity and which offers international or subsidiary protection going forward.
As regards Frontex, it is a matter of coordination and cooperation; under no circumstances is it a replacement for national competences. The need to increase Frontex missions to the south of our borders, in southern Europe, particularly in the Mediterranean and on the Atlantic front, is not just the European Union's response to the migratory pressure developing in Greece, Malta, Italy or Spain; it is also a humanitarian response to prevent death and avoid drama.
Just look at what has happened with the Frontex budget: it has gone from EUR 6 million in 2005 to EUR 78 or 83 million in 2010. However, Mr President, our concern is that Frontex is incapable of managing the budget that Parliament has given it. This would be unacceptable, because there are many challenges and missions to be tackled.
It is vital that Frontex breathes life into CRATE, the Centralised Record of Available Technical Equipment. It is also vital that the Member States' commitment to CRATE becomes effective. We need to have more and better coordination with Europol. We need to manage Iconex and, Mr President, in terms of safeguarding human rights, we need to have more and better coordination between Frontex and the International Organisation for Migration and also the UNHCR.
These are the challenges and these are our commitments.
Mr President, no one underestimates the enormous difficulties of creating the balance mentioned by the chair of our committee, and of the migration pressures which face the European Union and the pressures that we face in the Mediterranean. Yet again this summer, we have been reminded of the harsh reality faced by migrants and asylum seekers facing persecution and fleeing poverty.
Frontex undoubtedly plays a key role in Europe's approach to migration. As we build a more coordinated EU system for managing our external borders, the importance of Frontex increases. Therefore, my group believes that it is crucial to get the balance right: the balance between, on the one hand, resourcing Frontex - as many colleagues have mentioned - and, on the other hand, ensuring that Frontex has a stronger appreciation of the humanitarian aspects of its work. For example, how can Frontex help bring down the tragic number of deaths at sea, over 12 000 in the last 10 years? Sea rescue operations have therefore to be included in its remit. The devil is in the detail. Many of these policies need to work on the ground, and I know that Parliament, Commission and Council are trying to do this.
We must ensure that Frontex does not simply become a mechanism for keeping people out of Europe. Those who are legitimately in need of protection must be granted access to EU territory.
Commissioner, you spoke about the principle of non-refoulement. It is important that you restated it. The situation for Italy and Libya is, of course, something which my colleagues from Italy will speak more about, but this principle must not be violated by anyone or any country.
We are in a situation where non-refoulement will happen even with countries which have not signed the 1951 Convention. It is important that we uphold these human rights. We must not shy away from our responsibilities to provide protection to those who need it.
Frontex therefore needs to be part of a fair and balanced approach to migration and asylum. We must ensure that the asylum package is implemented, and we must ensure that legal migration and the protection of refugees are held in balance.
Mr President, the British press, assisted to such a conclusion by paranoid and Euro-sceptic MEPs, has scaremongered that a future Commissioner for Fundamental Rights, which Mr Barroso has accepted at the proposal of the ALDE Group, will force the UK to accept more asylum seekers from across Europe.
This is not true. As Vice-President Barrot has confirmed, the pilot project to assist Malta is voluntary and the proposed scheme to resettle UNHCR-approved refugees directly from outside Europe would also be non-compulsory.
No element of EU policy has ever involved quotas or compulsion on national acceptance of migrants. However, what we do try and get is voluntary solidarity, and I do hope that a future Fundamental Rights Commissioner will make a contribution to stopping migrants meeting their death in the Mediterranean.
Ten years ago next month, the EU set the goal of a common asylum system and coordinated migration policies. Despite some considerable efforts, especially by the European Commission with the support of MEPs, we are clearly a long way from that.
The top priority is to get some proper management of the flows, which are usually what are called 'mixed flows' of refugees and job-seeking migrants, so as to distinguish between the two. This is to give confidence to the European public of proper management as well as to stop loss of life and to ensure protection for those qualifying for it.
If people in frail boats are pushed back out to sea and never assessed for protection, none of those goals is achieved. I am shocked to hear from Commissioner Barrot that Member States do not apply maritime law uniformly. Such disarray is unacceptable. Frontex must be properly resourced and respect human rights of individuals. Those individuals must be allowed to land and be assessed for asylum status and sorted into refugees and those not qualified to stay.
EU Member States must, if necessary, be taken to the European Court of Justice for failing to do so, and the idea, as my colleague Sonia Alfano has said, that Libya is capable of doing that job instead is completely outrageous given its gross human rights abuses.
A rational European immigration policy would involve some common framework of criteria for economic migration within which Member States accepting such migrants can operate under their own decisions on the numbers they take. What we need is the coordination, the common standards, the common framework and then the solidarity as well.
Mr President, I do not really share your enthusiasm about Frontex. We have heard reports from Frontex as well as from Member States that they have violated human rights, the right to non-refoulement and given no possibility for refugees to apply for asylum, and those violations of human rights are done in the name of the European Union.
Minister Billström, you have said that we need some checks and balances on our external borders but, I ask you, why cannot we have some checks and balances on those people who are working and defending our external borders? Why cannot we have some transparency and clarity about Frontex and what they are doing? We need clarity and transparency in this House, in the European Parliament, about Frontex's deeds. We need clarity about what is the stage of the procedure of the new rules of Frontex that you mentioned, Commissioner, and we need some clarification about how refugees can obtain international protection when they are intercepted at sea.
We also need transparency about the deals that are being made with third countries and what happens exactly to the EU money that is being put into Libya, for example. I doubt whether what you called Libya's assistance to refugees is actually helpful to refugees but here again, we are just lacking transparency and if, as you said, not even Member States interpret the rights of migrants the same way as you do, then how are you going to make sure that third countries such as Libya are going to follow your sort of interpretation?
I would like to remind you that Parliament has always supported the idea of making the sharing of responsibility to deal with asylum applications obligatory, and I think your report of the pilot project where only France took a very, very small, almost ridiculous, number of 100 refugees from Malta shows that we are not getting far with the voluntary solidarity. We need some obligation here.
(PL) We want to fight immigration. It is a great problem. In the meantime, our notice board and computer are going wrong. Let us tackle the things which we can really tackle effectively.
Migration is, of course, one of the greatest problems facing Europe today. What is more, it is a problem not just for us politicians, but it is also a problem for the people of the European Union's Member States. It is, perhaps, one of the main challenges currently facing the political class in Europe, and one of the main problems of our electors. Immigration has more than one name, because my esteemed fellow Members have spoken today about immigration from Africa, which mainly affects the countries of the Mediterranean Basin, and what they said is, in a certain sense, justified. I represent a country - Poland - where this illegal immigration is, of course, smaller, but people come to us from the countries of the former Soviet Union, and some from Asia.
We are faced with a question about the philosophy of the EU's fight against illegal immigration, and - let us put it simply - also against restrictions on legal immigration. Does Frontex have to bear the brunt of this fight? Is this really advisable? Would it not be more effective for the extra money which we want to give Frontex to be allocated to the countries which have the greatest problem with illegal immigration, and also to EU Member States whose borders are part of the EU's external borders? Mr President, it seems to me, as I finish, that this would be more advisable.
(PT) Mr Billström, Mr Barrot, we have no choice regarding the Geneva Convention and human rights. Our only option is to comply with the conventions that we have signed. The law is clear: sending refugees who arrive on European shores to countries that have not signed the Geneva Convention on refugees is a violation of the Geneva Convention. This is not an abstract point of law; it is a real argument.
When, through Frontex or the Member States, we send refugees to Libya, we are in breach of the convention, not least because we know from the Italian Government's own figures that 75% of the people who reach European shores apply for asylum, and 50% of those - about 38%, or a third of the total - are entitled to humanitarian protection.
Political choices lead to moral choices, and right now we are faced with a moral choice. Is it right, is it really moral, that more than 14 000 people have died trying to reach the coast of Europe in recent years? Is it really moral that a large proportion of those people who risk their lives should be entitled to asylum in the first place? Is it really necessary that they should have to risk their lives? No, they should not have to do so.
We have been saying for a long time that a purely repressive immigration policy, such as the one that has been followed, presents us with these life or death choices for people's lives and makes us all jointly responsible for each life or death choice.
It is not by throwing money at Frontex now, at the beginning of its mandate - money that Frontex cannot spend and that the Commission says it is inadvisable to give to Frontex at this time - it is not by doing this that we will solve the problem. The way in which we can solve the problem is by re-examining Frontex's mandate, and then Frontex might need more money. For that to happen, Frontex would have to cooperate and provide the UNHCR with full information; for that to happen, Frontex would have to include humanitarian concerns in its policies, which it does not do at the moment. Just as serious, ladies and gentlemen, is the proposal regarding refugee funds: while we are investing more in Frontex, these funds are being cut back.
(IT) Mr President, ladies and gentlemen, frankly I am annoyed that certain Italian fellow Members have not wasted the opportunity to reopen the same old controversy, with the sole aim of attacking the Italian Government. When it comes to immigration, we should no longer engage in ideological manipulation, but go to the heart of the guidelines set out by the European Pact on Immigration and Asylum, which is based on the values of integration and solidarity.
I genuinely appreciate the Commission's efforts in recent years, but Commissioner Barrot will agree with me when I say that we need to speed things up to create a true European strategy on immigration, which prioritises the uncompromising fight against illegal immigration and the trafficking and exploitation of human beings.
We must take firm action against all those who profit from this trafficking, including employers who use illegal labour. Certainly, it is no longer acceptable to allow immigration to be a problem shouldered only by the border countries of the Mediterranean basin. The Commission's recent proposal for a joint reintegration programme is a step forward in terms of political and practical cooperation between Member States, but we urgently need to implement a series of initiatives to develop more effective intra-Community solidarity.
That is why we are waiting for the announcement made by the President-in-Office of the European Union to become reality soon, an announcement echoing, among other things, a heartfelt plea by the Italian Minister, Franco Frattini, to launch a debate so that we can find a way to share fairly among Member States the burdens and responsibilities associated with the flows of illegal immigrants and political asylum seekers.
This is the key point, in my view, because otherwise we end up in the paradoxical situation whereby some Member States, including Italy, Malta, Greece and Spain, are obliged to receive illegal immigrants, whereas others hide behind the discretional concept of solidarity on a voluntary basis. They cannot hide from this any longer. I would like to thank France which has offered to accept 100 people, 100 asylum seekers: 100 people, but that is out of the thousands, tens of thousands of asylum seekers. I therefore thank France, but it is a drop in the ocean.
I will conclude by saying that, among other things, we can no longer view immigration as a panacea. In the absence of a serious cooperation policy for development, where Europe must take a leading role, we will be condemning part of the world to a certain and inevitable future of poverty and despair.
(EL) Minister, Commissioner, Parliament has urgently called for cooperation at European level with immigrants' countries of origin and transit. These countries do not only include Libya. They also include Turkey. Apart from being a country of origin and transit within this framework, Turkey is also a candidate country. In other words, one could say that it has a dual obligation to respect the political principles and the institutions of the European Union.
In at least four cases recently, Frontex helicopters were jammed by Turkish radar in Greek airspace while performing their duties. In fact, yesterday, a Turkish fighter plane threatened to force a Frontex helicopter to turn back.
What do you intend to do and how will you react on behalf of the European Union to this harassment during action by a European institution such as Frontex?
Also, compulsory solidarity cannot only take the form of Frontex-type policing measures in the southern states. There must also be solidarity in terms of accepting immigrants arriving in our countries, which cannot sustain such large numbers every time. Here, the Commission and Council are promoting voluntary solidarity, which is not worth the paper it is written on. Can you tell us why you are not introducing compulsory solidarity here too?
Finally, the pilot programme between Italy, Malta and Libya should not be the only pilot programme. Why is there no pilot programme for turning immigrants back in Turkey, which is a gaping wound in terms of this particular problem? Has the Greek Government ever asked for this, Commissioner, and you refused it? Or did Libya, Italy and Malta simply come along and you accepted them without making any other requests?
(FR) Mr President, this gives me an opportunity to clarify two small points which, I believe - and as one of my fellow Members said just now - highlight the hypocritical nature of our policy.
The first point concerns the Dublin agreements. Commissioner, you know the situation in Calais well; you know that, in Calais, many people could easily apply for and obtain political refugee status. Why do they not do so? Because, as a result of the Dublin agreements, they are guaranteed to be sent to countries to which they do not want to go, and sometimes for excellent reasons. They do not want to go to Greece, where they have practically no chance of receiving refugee status.
Today, the Dublin agreements are an instrument that is hostile to the protection of those people who need them most and which create inequality among the Member States. So let us stop talking about solidarity, when instruments are put in place that create inequality among the States.
The second point concerns the readmission agreements. I fully understand, the aim is to negotiate these agreements with Turkey and with Libya, that is, to toy with the idea of having one huge environment of countries that are our neighbours and huge camps for holding the migratory flows. This is unacceptable for practical reasons, for moral reasons and for political reasons, and you know it, Mr Barrot!
(IT) Mr President, ladies and gentlemen, I will immediately start by saying, without exaggeration, that for me, hospitality is a sacred value. Ultimately, it is solidarity between people which gives rise to the communities of a state, which are regulated by means of certain special obligations: rights and duties. Therefore as far as I am concerned, I am firmly opposed to anything that runs counter to this basic biblical principle. Clearly, it is the action of taking people in and also the ways in which we need to do this which combine to give rise to integration and all it entails.
What can we do? Where should we locate these desperate people who arrive in the Member States and, at the same time, how should we eliminate that ensuing friction which we sometimes see as resentment, anger and rage, leading to rather worrying forms of antagonism?
What should we do to ensure that safeguarding the right to asylum, a principle which has been cited in recent days too, does not, at the same time, leave the door open for fraudulent asylum seekers, which is the alibi certain people use: people who hide behind this universal right and who have nothing to do with the right to asylum, but everything to do with illegality and crime?
Do we really think, Mr Billström, that all this responsibility can be shouldered by individual states? Until now, Europe has very probably acted with some uncertainty, but it seems to me that it can no longer put off establishing a united, serious approach to immigration. It cannot speak as it has been doing, with many discordant voices, and cannot force the most exposed and vulnerable individual frontline states into isolation. It cannot do so without a common position reached collectively, one which so far, we have not had, but whose essential principles are continually defended.
It cannot, Mr President, fail to see its borders as a European issue instead of an issue for individual states. It cannot engage, as has already happened in this Chamber, in crude, theatrical performances in the argument over what the Italian Government or other governments are doing. For me, it is clearly unthinkable that the tragedies that have occurred off the coast of Lampedusa and in Ceuta and Melilla have nothing to do with Brussels, Berlin and Paris.
Tension between the individual states and Europe stems from this and is causing problems, and this is also increasing Europe's democratic deficit, which is only set to get worse in the absence of a coordinated policy on immigration; it is heightening the impression that the self-interests of states prevail over the greater good. It is intensifying, Mr President, the frustrating perception that Brussels and Strasbourg all too often deal with obscure issues and not those which concern the public. Ultimately, it is undermining Europe's political identity.
This is why I hope that the Swedish Presidency will begin to establish an agreement with the most vulnerable countries in order to think logically and bring about what has been lacking until now, namely a robust, balanced, sound and rigorous common policy on immigration.
(IT) Mr President, Mr Barrot, Mr Billström, ladies and gentlemen, we called for this debate to draw the EU's attention to the grave violations of fundamental human rights taking place in Italy. Since May, over 1 000 migrants have been picked up at sea by the Italian authorities and handed over to Libya in the course of informal and indiscriminate refoulements without identifying the people, giving them the right to appeal or access to asylum procedures, with the danger that they will be subjected to inhumane and degrading treatment in Libya. As Commissioner Barrot confirmed when he asked Italy for details, we believe that these practices violate the fundamental principles which underpin Europe.
This kind of action is compatible neither with the European Convention on Human Rights nor with Community law, particularly the Schengen Borders Code and the Repatriation Directive, nor with Italian law. Yesterday, the United Nations called on Italy to comply with international law and, also yesterday, 24 Somali and Eritrean refugees turned away by Italy lodged an appeal against Italy at the European Court of Human Rights in Strasbourg for violating the European Convention on Human Rights.
Moreover, ladies and gentlemen, illegal immigration in Italy has become a criminal offence, an aggravating circumstance. The mere fact of being a migrant entails discrimination and inequality, and gives rise to harsher punishments for the same crime. The fact of being an illegal migrant, as were the families of our Italian, Portuguese, Polish, Greek and Italian communities, blocks access to fundamental rights and to the most basic care, including health services, for fear of being reported. This is happening in Italy, Mr President, and has also been denounced by legal and constitutional experts and secular and Catholic associations.
What does the Commission intend to do to end these violations? Parliament has always supported the fight against illegal immigration, but only in compliance with fundamental rights.
We would like to know, Mr President, whether the Commission intends to take action on Italian legislation and examine the Italy-Libya agreement. Twenty years after the fall of the Berlin Wall, we cannot allow certain governments to build new ones.
(EL) Mr President, Commissioner, reality goes beyond anything said in this House.
We see President Gaddafi entertaining this issue and the international media constantly reporting that EUR 1 billion is needed if it is to honour its obligations. We see Turkey - a state which wants to accede to the European Union - turning back Frontex aircraft on a daily basis and the European Union failing to react as it should.
We see traffickers who move illegal immigrants giving them instructions on how to shoot themselves in the arm or leg in the event of arrest, so that the Member States are obliged to adopt and apply a different type of legislation to that which governs illegal immigration, because they are now injured persons. We see traffickers giving illegal immigrants instructions to destroy their papers before they enter a country, so that host countries such as Greece have no idea where to send them; we see immigrants claiming that they are seeking asylum, but have no papers so that we can establish the facts.
Chaos prevails, Commissioner, and order needs to be restored at some point with a strict and firm stand on the part of the European Union on this issue.
(FR) Mr President, Mr Vice-President, ladies and gentlemen, we hear it said repeatedly that the Member States acknowledge the need to establish common immigration management policies at European level and policies aimed at the social integration of immigrants.
However, as we see every day, the reality is far removed from that. For example, within the context of the budgetary discussions, the Fund for the integration of migrants has seen a drastic reduction in its resources. As for the Member States, many of them continue unilaterally to impose strict legislation and regulations on movement to and on their territory, to restrict access to their labour markets, social systems and educational systems, and to make family reunification difficult.
In the same way, European policy on the fight against illegal immigration and on external border control ultimately amounts to passing the responsibility for border control on to our neighbours, in defiance of human rights. We have seen this happen between Italy and Libya.
This tendency to externalise issues ultimately allows Europe to free itself from its responsibilities. This is unacceptable. The additional resources given to Frontex will never be a substitute for the necessary solidarity that must unite the Member States, enabling them to act together in accommodating people who need international protection, and in accommodating a foreign labour force that is needed to meet the democratic challenges of the future.
What provisions are you making to ensure real solidarity and real solutions to the suffering of migrants?
(IT) Mr President, Mr Barrot, Mr Billström, ladies and gentlemen, in recent days, when setting out the European asylum plan, you yourself, Mr Barrot, talked of steadfastness in the fight against illegal immigration and of humanity when receiving the victims of persecution. Translated into legal terms, this means ensuring protection and the right to asylum for those fleeing starvation, war and persecution, and preventing their expulsion to countries where their lives are in danger or they risk inhumane treatment.
This is basically the opposite of what the Italian Government is doing, as demonstrated by the latest worrying refoulement of 75 immigrants from Eritrea and Somalia to Libya, which happened without at least checking whether there were any potential asylum seekers, as required by international law and as denounced yesterday by the United Nations High Commissioner for Human Rights. An agreement between Italy and Libya cannot transform that stretch of the sea into a free zone where human rights are violated.
I therefore call on the Commission to take action as soon as possible to ensure that the rules of international law are restored and complied with. Furthermore, I would like to know what progress has been made in the negotiations on the bilateral agreement between the EU and Libya, already underway for a number of years. When do you expect to conclude it? Can the Council and the Commission confirm that this agreement would prevail over the Italy-Libya one? Can you explain to Parliament the key points relating to tackling illegal immigration and guaranteeing the right to asylum and the principle of non-refoulement?
Mr President, it is a great joy for me to take the floor for the first time in this Plenary to commend Minister Tobias Billström for his deep understanding - and, as an Italian national originally, I am in a position to say that - of the grave situation facing the Mediterranean people and countries.
I would like to welcome his efforts to reach a consensus for a common European migration policy, which is very much needed. I would also like to welcome his initiative for the asylum support officer, which is a very practical and concrete way to support Member States who feel burdened and to start cooperation among Member States.
I would like to ask Minister Billström if, other than the measures he has already talked about, he could maybe elaborate further, from a long-term point of view, about what measures we can take to support the Mediterranean countries and people, with his approach, which balances humanity, solidarity and firmness against any form of illegality.
(EL) Mr President, without doubt, we need a common immigration policy and we need to reinforce our cooperation with third countries and make it more cohesive and effective. Within this cooperation, as the debate has illustrated, Libya and Turkey have prime position.
Turkey's conduct is provocative. They are repeatedly obstructive and I want to make that known in the House and to send Mr Barrot the message that they are obstructing Frontex helicopters and aircraft when they are on European missions and on European duties. The New Democracy MEPs have exercised parliamentary scrutiny. Mr Barrot, you will receive detailed notice of these cases of provocation and of Turkey's provocative conduct.
As for readmission and relocation, we must reinforce Frontex still further and organise joint return flights. Mr Barrot, Mr President, please hurry up and visit Turkey and Libya. The problem is very acute. Do not leave it until the end of the year. Today or tomorrow ...
(The President cut off the speaker)
(DE) Mr President, border officials of European states are forbidden to turn away potential asylum seekers who arrive by sea or to escort them away, prevent them from travelling further or return them to countries which do not form part of the EU. This is laid down in the European Convention on Human Rights. Today, we have once again heard numerous examples of how Frontex does not comply with these rules in practice. For this reason, we need controls in this area. We need these controls as Members of the European Parliament, because it is our responsibility to ensure that the provisions of the European Convention on Human Rights are observed.
My question to you is as follows: To what extent are we able to monitor whether border officials in international waters are complying with these legal requirements relating to human rights? For years we have been aware that Frontex has violated human rights in individual cases. However, in all its activities, it is also seriously undermining the credibility of the EU when it comes to the protection of human rights.
(SV) Mr President, thank you Mr Billström. I wonder if, at times, we do not become a little too fixated on the words 'illegal immigration'. After all, it cannot be illegal to flee for your life, since human rights and freedoms apply to everyone, wherever they live.
I would like to emphasise that it is also vital to find out what conditions are like in the countries that people are fleeing from. Perhaps the EU could be more active and do more in those countries so that people do not need to flee only to subsequently be labelled illegal immigrants. Perhaps, as I said before, we are too fixated on the word 'illegal'. As I say, it is perfectly legal to stand up for human rights and freedoms both inside and outside the EU.
(IT) Mr President, ladies and gentlemen, this morning it was almost like being at the Italian Parliament with you in the chair. In any case, I believe that immigration means security and respect for human rights. Unfortunately though, globalisation and the enlargement of the European Union to 27 countries have happened in too much of a rush without taking the appropriate steps to safeguard security and respect for human rights.
I listened to the Commission: the strategy is sound and the future action is excellent, but we are forgetting that the issue is pressing and dramatic and that we have an emergency situation. What was said this morning holds true in a normal situation, but today - especially in Italy - the situation is not normal. I therefore urge the Commission to pay more attention to the tactics than to the strategy and to view the problem as entirely European. Thank you.
The president in the chair right now is certainly Italian, but the debate was far from being purely Italian. Fortunately it was, shall we say, wide-ranging and enjoyed contributions from various quarters and different viewpoints from within the European Union.
Mr President, first of all, I would like to thank you all for a very interesting debate. A lot of valuable opinions have been expressed here today. I would like to mention Mr Busuttil's views on greater cooperation with Libya. I hope to be able to visit Libya along with Commissioner Barrot in order to build relations with this country, and the work with Turkey will also continue. I also agree with Mr Aguilar, Chairman of the Committee on Civil liberties, Justice and Home Affairs, that one way to tackle illegal immigration is to open the way for legal immigration. That would relieve the pressure on the asylum system, for example.
The criminal networks that exploit people's desperation must be tackled. The Swedish Presidency will organise a special conference in Brussels on this issue and the fight against human trafficking. It is the absolute priority of the Swedish Presidency to try to reach agreement regarding the European Asylum Support Office and to improve practical cooperation. Naturally, we are hoping for the support of the European Parliament in this matter.
I would like to say to Mrs Alfano that it is important that the legal acts adopted by the European Council are complied with and that all Member States implement them as decided. It is also important to involve the United Nations High Commissioner for Refugees in our work in order to achieve the high quality that we are aiming for. I must also say that I agree with Mr Kirkhope's assessment of the importance of distinguishing between asylum and the immigration of workers. This reasoning leads us, naturally, to the conclusion that the EU needs a common European asylum system and also better opportunities for the legal immigration of workers based on national needs, legal certainty and protection against wage dumping and social exploitation.
If we have this we will not need the policies of Messrs Meyer, Batten or Bontes. We need a sensible and well thought-out migration policy to improve the demographic structure of the EU and to strengthen the economy and people's welfare.
Mrs Corazza Bildt and Mr Svensson addressed the issue of how we should deal with the mortalities in the Mediterranean. There is no single solution to the migration problem. It requires a package of various initiatives within different areas. Increased cooperation with the countries of origin and transit is particularly important. For example, development cooperation with these countries needs to increase in order to create stability, security and sustainability.
The countries of origin and transit and the Member States must also improve their sea rescue. The division of responsibility between the countries with regard to sea rescue efforts also needs to be clarified. We also need to arrive at a common interpretation of the sea rescue regulations in terms of the right to international protection, on the one hand, and the international law of the sea, on the other.
Finally, on behalf of myself and the Presidency, I would like to thank you very much for the opportunity to come here to the European Parliament to present our views. It is important to emphasise that our strategy must be based on multiple elements and initiatives. I think that this debate has clearly shown that. Thank you very much.
(Applause)
Mr President, this debate has demonstrated, if demonstration were needed, the scale of these migration problems.
I would point out that our approach must be balanced between the rejection of illegal immigration, which, I might add, is often attributable to smugglers and traffickers; the desire, in respect of this fight against illegal immigration, to promote a certain kind of legal migration, a decision which rests with the Member States; and also the desire to preserve, in any case, the duty of asylum.
First of all, I should like to respond very briefly on the Frontex issue, and to point out that we are preparing a proposal amending the regulation on Frontex and its working methods. I have certainly noted the desire for greater transparency that has been expressed.
On the other hand, we are also going to try to clarify the rules that should help to ensure that Community law and international law are applied consistently within the context of Frontex operations.
With regard to the Italian problems, I must say that, in July, we sent a letter to the Italian authorities requesting any useful information on the return of the boats intercepted in international waters. We have just received a reply from the Italian authorities, which our services are now examining in great detail.
I would add that Community legislation demands that the Member States conduct border control operations in accordance with the principle of non-refoulement. This principle means that a State must refrain from returning people to a territory in which they could run the risk of being subjected to torture, punishments, or inhumane or degrading treatment. In the case of asylum seekers and refugees, return cannot take place where their lives and freedom may be threatened on the grounds of their race, religion or nationality. In short, we are ensuring that this duty of protection is upheld.
Finally, I should like to reiterate our desire, with Mr Billström, to engage with Libya, on the one hand, and with Turkey, on the other, in a real dialogue that will allow us to get to the bottom of matters, to be able to cooperate on border control in order to prevent illegal migration, but also to see how, with the support of the High Commissioner for Refugees, we can try to initiate procedures in these Mediterranean countries that will mean that genuine asylum seekers do not have to resort to smugglers or traffickers in order to reach European shores and will see their asylum applications processed in those countries.
This, then, is a major dialogue that is going to take up this last quarter. I would like to thank the Swedish Presidency for its willingness to cooperate so effectively.
To conclude, I should like to reiterate that we need a European strategy on migratory movements. We feel that the Member States really must show more of this solidarity with each other. The Member States are affected by the same problems. It must be said that illegal immigration ultimately affects all the Member States, not just those on the outer borders.
I consider it truly important to establish this solidarity. We are proposing that this be done on a voluntary basis, but this voluntary basis will, without doubt, have to be formalised as a genuine response to the problems.
There you have it; I am not going to prolong these answers. I have taken many notes during the various speeches that have been made.
I should like to finish with a somewhat urgent appeal to the European Parliament to help us, in particular, regarding this strategy, this European asylum policy. I would point out - since the matter has been raised - that we wished to improve the application of the Dublin agreement by allowing some flexibility. We have sought permission from the Council and Parliament to set up this support office by the end of the year, and we are also going to prepare for the harmonisation of the instruction procedures. All of this makes for a real European asylum policy that I feel is entirely consistent with the values on which, in my view, there is consensus in Europe. We believe in these values. They must be translated into action.
I am grateful, in any case, to the European Parliament for helping us in this difficult task.
(Applause)
The debate is closed.
Written statements (Rule 149)
Illegal immigration is a veritable scourge which has afflicted mainly the southern countries of the EU, particularly Italy, Malta and Spain, for several years. It is well known that among all the EU Member States, it is the Italian Government which receives the highest number of illegal immigrants, desperate people principally from Africa, in search of a better future.
Contrary to the claims made by exponents of the Italian left who, for the umpteenth time, have made improper use of the European Parliament to launch unjustified attacks against the Italian Government led by Mr Berlusconi, the preliminary reception centres provide medical care, board and lodging as well as legal aid for as long as is it takes to determine whether an illegal immigrant may remain in Italy or whether, in accordance with international agreements, he or she must be repatriated.
We urgently need to adopt effective Community measures on immigration and asylum. We cannot seriously imagine that Italy is able to shoulder all the burdens associated with a phenomenon set to increase exponentially.
Some Members have voiced the idea of establishing 'illegal immigrant quotas'. This is a case of good intentions sadly not backed by concrete political will: only recently, the Swedish Presidency highlighted the difficulty of gaining acceptance for these quotas.
in writing. - I welcome this debate, which brings attention to the fragmented and inconsistent EU policies on border control, immigration and asylum seekers. I am glad to hear that the Council and Commission recognise these as priority issues, but so far we have seen only half-measures to address them and no meaningful results. It seems that there is a lack of political will on an EU level to provide adequate resources to tackle these issues in a fair manner. For the moment, Member States with external borders are carrying most of the burden and their situation is worsening by the day due to a lack of resources and capacity. Some good proposals have been discussed lately, such as the revision of the FRONTEX mandate, an EU-wide refugee resettlement scheme and the creation of a European asylum support office. I urge the Commission to act quickly on their implementation. We need more solutions based on a burden-sharing approach as it is the only adequate response. The Commission and Council must show more resolve in providing the necessary funding for FRONTEX. To protect our borders effectively, it should have its own equipment and assets, and operate on a year round basis.
The future extension of the Schengen area to include Romania will increase the importance of ensuring the security of Romania's external borders and, therefore, the role of the FRONTEX agency in Romania. The FRONTEX agency must play an ever-increasing role in the process of improving the monitoring and control of Romania's external borders, representing more than 2 000 km of the EU's external frontier, in other words, the Schengen area's future external border. During the last year, FRONTEX has signed cooperation agreements with Russia and the countries in the former Republic of Yugoslavia, as well as with Ukraine and Moldova. This is a step forward towards managing all borders. One welcome measure, at this point, would be for the European Commission to examine the ways in which FRONTEX could utilise this legal basis. The possibility of signing cooperation agreements with other third countries is another matter which the Commission must explore. Obtaining as many agreements of this kind as possible will facilitate the effective coordination of joint operations and, consequently, contribute to the respect for human rights and civil liberties and to the fight against cross-border crime.
I agree with Mr Buzek's statement that immigration has always benefited Europe, insofar as this relates to immigration that is regulated, integrated and respects the institutions and laws of the country of destination. When social renewal and labour turnover are needed, when cultural exchange enriches peoples, then immigration is a precious resource. Our Judeo-Christian roots provide us with the notion of charity and hospitality towards those who are suffering.
However, when illegal immigration results in emergency situations, hardship, crime and insecurity, a tangible strategy for integration at levels that countries can sustain in demographic terms becomes necessary. We are fooling ourselves if we believe that the problem is limited to the countries bordering the Mediterranean: the free movement of citizens in the EU can only encourage the free movement of many illegal immigrants who have turned to crime. Every European state has a moral and direct interest since this is related to the issue of crime and the security of the half a billion citizens who have given us a mandate to protect them with urgent, tangible actions, both with regard to existing problems and those which are likely to develop rapidly. The rights of citizens cannot be traded for the general indifference of the Member States or for Solonic warnings by the European Commission.